internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-158017-01 date date legend company a state d1 d2 d3 dear this letter responds to your letter dated date requesting a ruling on behalf of company under sec_1362 facts company was incorporated in state on d1 company’s sole shareholder a asserts that on d2 company first issued shares to a a has represented that after d2 company’s legal_representative prepared a form_2553 election by small_business_corporation and sent such form to a a and plr-158017-01 a’s spouse signified their consent to the classification of company as an s_corporation by signing the form_2553 and returned the form to company’s legal_representative company’s legal_representative failed to file the executed form_2553 a represents that at all times since d2 a has treated company as an s_corporation including causing company to file form_1120s for the tax_year ending d3 law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusions based on facts submitted and representations made we conclude that company has established reasonable_cause for its failure to make a timely election and that company is eligible for relief under sec_1362 accordingly if company makes an election to be an s_corporation by filing a form_2553 with an effective date of d2 with the appropriate service_center within days from the date of this ruling company’s sec_1362 election will be treated as timely made for its taxable_year that begins on d2 a copy of this letter should be attached to the form_2553 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we neither express nor imply any opinion as to whether company otherwise qualifies as an s_corporation plr-158017-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s jeanne e sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
